Citation Nr: 1538308	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-38 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The Veteran served on active duty from September 1971 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for PTSD.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and PTSD, regardless of the precise diagnosis.  

In June 2010, the Veteran testified during a personal hearing before a Decision Review Officer (DRO) at the RO (DRO hearing) and, in September 2011, he testified during a videoconference hearing before the undersigned Veterans Law Judge (Board hearing).  Transcripts of each hearing are of record.  

The Board remanded the claim in December 2011 and November 2014 for additional development.  As the requested development has been completed, the claim has been returned now for further appellate action.  



FINDING OF FACT

A current acquired psychiatric disability was not incurred during or as a result of military service.  



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in June 2009 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all the elements of service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  The Board notes that the Veteran was informed at the DRO hearing that mental health records documenting treatment while he was incarcerated were important to the claim and should be obtained.  DRO Hearing Transcript (Tr.) at 15.  Then, he was asked in a December 2011 letter to provide authorization for VA to obtain all records of treatment received while incarcerated.  To date, he has not responded.  

The Veteran was provided with a VA examination in March 2015.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in December 2011 and November 2014, when it was remanded for additional development.  In accordance with the remand instructions, the December 2011 letter regarding authorization for treatment while incarcerated was sent to the Veteran, all outstanding VA treatment records were obtained and associated with the claims file, the March 2015 VA examination and opinion was obtained, and a supplemental statement of the case was issued, most recently in March 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1)  a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

 "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that because the evidence does not demonstrate, and the Veteran does not contend, that a psychosis has been diagnosed or that such a disability, as defined under 38 C.F.R. § 3.384 (2014), is related to service, the provisions of 38 C.F.R. §§ 3.307(a) and 3.309(a) are not for consideration herein.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2014) (psychoses are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he incurred an acquired psychiatric disability, specifically bipolar disorder and/or PTSD, during or as a result of service.  

At the outset, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

In this case, although the Veteran reported depression/excessive worry and trouble sleeping in an August 1971 report of medical history upon enlistment, the Veteran was accepted and enrolled for service and the induction examination did not reveal any psychiatric disability.  Moreover, the Board notes that during the DRO hearing, the Veteran testified that he did not have any significant psychiatric symptoms or concerns before service apart from grieving for the death of his mother and worrying about his siblings.  DRO Hearing Tr. at 15.  The presumption of soundness, therefore, applies.  

Service treatment records document that the Veteran was diagnosed with passive aggressive personality disorder manifested by stubbornness, passive obstructionism, and poor frustration tolerance in a February 1972 psychiatric evaluation.  The psychiatrist specifically found no psychiatric diseases.  

The earliest mental health treatment records in the claims file are dated more than 35 years after discharge.  VA treatment records in 2008 and 2009 demonstrate diagnoses of bipolar disorder; however, a June 2010 VA treatment record states that a diagnosis of PTSD seemed like a better fit for this Veteran.  An October 2010 psychiatric evaluation found no evidence of bipolar disorder.  

The Veteran reported that he received treatment for bipolar disorder while incarcerated; however, as noted above, he has not provided VA with authorization to obtain those records and has not supplied those records himself. 

Bipolar disorder has not been demonstrated upon VA examination.  A June 2010 VA examiner found that the Veteran did not have any symptoms of mania or of hypomania and did not have bipolar disorder.  The examiner further stated that there was nothing in his military file that suggests that he may have been suffering from bipolar disorder or from any prodrome of it.  

A March 2015 VA examiner stated that the Veteran did not describe symptoms meeting the diagnostic criteria for bipolar disorder during the present evaluation and that it appeared that VA treating sources have also concluded that he does not suffer from bipolar disorder.  The examiner stated that that diagnosis is a historical diagnosis that reportedly was made while the Veteran was incarcerated, although those records are not available for review.  The examiner concluded that it is improbable that the Veteran suffers from bipolar disorder.  

Based on the following, the Board finds that the evidence does not demonstrate that the Veteran has or has had a current bipolar disorder since the institution of the claim.  

Regarding PTSD, the Board notes that the Veteran has been diagnosed as having PTSD based solely upon his reports of verbal and physical abuse.  There is no evidence corroborating his statements in the service records and he has not provided the information necessary to corroborate his reports.  

The March 2015 VA examiner stated that the Veteran seemed preoccupied with having been mistreated during military service and yet did not endorse any specific situation that would meet the stressor criterion.  The Veteran reported that at no time did he feel that his life was in danger, or that he would be severely injured, even though he did report having been soaked with water in subzero temperature and having been left alone in a "smokehouse" during a training exercise.  He reported that he felt that he was able to handle himself well in those situations and that he was aware that they were training exercises and he was not at risk.  

The March 2015 VA examiner concluded that it was not possible to specify specific stressors related to the PTSD diagnosis and noted that the diagnosis was historical and was based on records from multiple VA providers.  The examiner stated that the Veteran's account of the PTSD stressors from military service cannot be verified from the records available and there are no specific markers that would unequivocally suggest that the events that he reported occurred.  The examiner stated that there are multiple events in the Veteran's life that could contribute to PTSD, including exposure to violence as a child, involvement in a lifestyle of drug abuse and criminal behavior, and multiple terms in prison.  

The examiner noted that although the Veteran has repeatedly referred to having been mistreated during military service, there is no evidence in the records available to confirm that he was mistreated as he has reported.  The examiner further noted that the Veteran carries a diagnosis of antisocial personality disorder, and it is not uncommon for people with that disorder to fail to accept responsibility for their own problems and to look for other sources to blame.  The examiner found that during the examination, the Veteran made statements that are so notably at variance with events as documented in his military personnel record that his account does not rise to the level of credibility.  As an example, the examiner noted that the Veteran stated that on one occasion he was considered absent without leave because of having been hospitalized and that on another occasion he was considered absent without leave but he was actually in unassigned housing and the Air Force was well aware of his location.  The examiner noted that neither of these assertions is supported by the military personnel record.  

The Veteran further claimed that on one occasion he assaulted the master sergeant whom he blamed for his mistreatment in the military, but there is no record that such an assault took place.  It is likely that had the assault occurred as he described it he would have been prosecuted.  The examiner concluded that it is far more likely that the personnel record is accurate, and that the Veteran reported his history in a self-serving manner that is not congruent with the facts.  Such behavior, the examiner explained, would not be uncommon in an individual with antisocial personality disorder.  The examiner concluded that although it is entirely possible that he was not treated well during military service, there is nothing in the records that would allow the examiner to substantiate that any portion of the Veteran's account occurred in the manner that he described it.  As such, the examiner could not conclude that the Veteran has PTSD that is etiologically related to an in-service stressor.  

The Board concludes that the evidence does not demonstrate that the Veteran incurred PTSD as a result of service as a diagnosis of PTSD has not been made based upon a corroborated stressor.  The Veteran has not reported a stressor which has been or could be corroborated.  As the March 2015 VA examiner stated, the diagnosis of PTSD of record have been based upon the Veteran's statements regarding the in-service stressors, and, as the examiner described, the Veteran's account of his military service is very different from that documented in the service personnel records.  

For example, the examiner noted that the Veteran reported as an example of his mistreatment during service that he was determined to be absent without leave in the first two weeks of service despite the fact that he was placed in unassigned housing by the Air Force.  Service personnel records, however, demonstrate that the Veteran was absent without leave multiple times in November and December 1971 and that he had an assigned room that he was not in.  In one instance in December 1971, when they found the Veteran, he was in a different room and he lied about who he was to the officer looking for him.  Another December 1971 record indicated that the Veteran was absent without leave because he was visiting his girlfriend.  Furthermore, the Board notes that there is no record of the Veteran being found absent without leave because he was in the hospital.  

As the examiner noted, the Veteran's reports regarding his in-service events are significantly different than what is documented in the service personnel records.  The examiner concluded, and the Board agrees, that the Veteran's reports regarding the in-service events or stressors are not credible.  As such, any diagnosis of PTSD cannot be linked to service as the only stressors reported are based solely on the Veteran's statements.  

The March 2015 VA examiner also diagnosed persistent depressive disorder, despite the fact that the Veteran stated that he did not consider himself to be depressed at that time.  The examiner stated that there are many events in the Veteran's life that could contribute to depression, including the loss of his mother at an early age, growing up in a violent neighborhood with limited family support, a history of repeated incarcerations, and current medical problems.  Given that there was only the Veteran's questionable account to link the Veteran's current depression to service and given that there are many other possible causes for his depression, the examiner concluded that it there is less than a 50 percent probability that any depression he might experience at this time was caused by or incurred during military service.  

The Board concludes, based upon the foregoing, that the weight of the evidence is against the claim for service connection for an acquired psychiatric disability.  The February 1972 in-service psychiatric evaluation specifically found that there were no psychiatric diseases present.  The evidence does not demonstrate that the Veteran has or has had bipolar disorder.  In addition, the evidence does not demonstrate that the Veteran has PTSD based upon a verified stressor or that depression is etiologically related to service.  The March 2015 VA examiner found, and the Board agrees, that the Veteran's statements regarding the in-service events or stressors and their connection to current symptoms are not credible.  

The only evidence of record supporting the finding of a nexus between any current acquired psychiatric disability or symptom and service are the statements of the Veteran, which both the March 2015 VA examiner and the Board have determined are not credible.  

To the extent that the Veteran has been diagnosed as having a personality disorder, the Board notes that personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2014); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  

Finally, the Board notes that the Veteran has been diagnosed as having alcohol and polysubstance abuse and dependence throughout the claim, including during the June 2010 VA examination and an August 2014 VHA opinion.  The Board notes that in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  The Federal Circuit Court, however, further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  In further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.  

In this case, there is no evidence that the alcohol or polysubstance abuse disorders are secondary to a service-connected disability, particularly as a service-connected disability has not been established.  As such, service connection is not warranted for either disorder.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


